Appeal by plaintiff from an order of the Supreme Court dismissing the complaint in a libel action on the ground it failed to state a cause of action. The alleged libelous article published by defendant is as follows: “Man Arrested for Carrying Marijuana. A Plattsburgh man was continued free on $25.00 bail Wednesday after he appeared in City Court on a disorderly charge. Robert Trudeau, age unlisted, of 139 South Peru St. was arrested shortly after midnight Wednesday morning following a disturbance at the Ideal Restaurant on City Hall Place. He was charged with being disorderly in that he allegedly pushed Kenneth Belgarde, 38, of Montcalm Ave. through a plate glass window. Trudeau entered no plea in court. City Judge Irving Goldman adjourned the ease to Friday morning at 10 a. m. pending a report of damages at the restaurant.” Plaintiff concedes that there is nothing libelous in the body of the article, but contends that the headline defames him. There is nothing in the headline naming or identifying any person. Reading the headline alone no one is defamed. Reading the headline and the article together, no fair or reasonable construction could be said to charge plaintiff with possession of narcotics. Any fair-minded person would recognize the situation as a misplaced headline, and that the article charged only disorderly conduct against plaintiff. Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.